Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s amendment filed 05/10/2022 has been fully considered and made of record.  Applicant’s amendments to the abstract and claims 2-18 overcome the objections to the specification and claims 2-18 and rejection of claims 2-18 under 112, second paragraph, as outlined in the office action mailed on 11/10/2921.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicole Bulman on 05/31/2022.

The application has been amended as follows: 
CLAIMS:

	Claim 20 has been cancelled.
3.	(Currently Amended)  A method for manufacturing at least a part of a timepiece comprising the steps of: 
assembling flat layers together to form a flat multilayer structure; and
deploying the multilayer structure in a direction normal to the assembled flat layers;
wherein at least a first layer of said layers forms at least one flexible blade in the part of the timepiece, each of the at least one flexible blade being fixed, in the part of the timepiece, to at least one mass, each of the at least one mass being more rigid than the at least one flexible blade to which it is fixed, each of the at least one flexible blade being fixed to the at least one mass in a step subsequent to step (ii),
the method further comprising a step (iii) subsequent to step (ii), consisting of locking the multilayer structure in the deployed position.

	4.	(Currently Amended)  The method according to claim 3, wherein, in step (iii), the structure is locked in the deployed position by at least one among: an overmolding, brazing, clipping, gluing, welding, and clamping

	8.	(Currently Amended)  The method according to claim 18, wherein the at least one mass is 

14.	(Currently Amended) A method for manufacturing at least a part of a timepiece comprising the steps of: 
assembling flat layers together to form a flat multilayer structure; and
deploying the multilayer structure in a direction normal to the assembled flat layers;
wherein at least a first layer of said layers forms at least one flexible blade in the part of the timepiece, each of the at least one flexible blade being fixed, in the part of the timepiece, to at least one mass, each of the at least one mass being more rigid than the at least one flexible blade to which it is fixed, each of the at least one flexible blade being fixed to the at least one mass in a step subsequent to step (ii),
wherein the flat multilayer structure forms at least one mounting scaffold, the method further comprising a step iii) [[(iv)]], consisting of detaching the structure in the deployed position, from the at least one mounting scaffold.

	16.	(Currently Amended)  The method according to claim 18, wherein a plurality of flat multilayer structures to be deployed in step (ii) are obtained 

	18.	(Currently Amended)  A method for manufacturing at least a part of a timepiece comprising the steps of:
i[[.]])  assembling a plurality of flat layers together to form a flat multilayer structure; [[and]]
ii[[.]])  deploying the multilayer structure including the plurality of flat layers in a direction normal to the assembled flat layers[[;]], wherein at least a first layer of said layers forms at least one flexible blade in the part of the timepiece[[,]]; and 
iii)   fixing each of the at least one flexible blade , wherein each of the at least one mass being more rigid than the at least one flexible blade to which it is fixed.

21.	(Currently amended) The method according to claim 18, wherein a plurality of structures in the deployed position are obtained in the deploying 



The above claim changes are mainly made 1) to clear some ambiguities and 2) to further define in claim 18 that the plurality of flat layers are deployed during the deployment step. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 3, the prior art fails to teach or fairly suggest a method for manufacturing at least a part of a timepiece comprising a step (iii) subsequent to step (ii), consisting of locking the multilayer structure in the deployed position in combination with the rest of the claim limitations.

Regarding claim 14, the prior art fails to teach or fairly suggest a method for manufacturing at least a part of a timepiece wherein the flat multilayer structure forms at least one mounting scaffold and further comprising a step consisting of detaching the structure in the deployed position, from the at least one mounting scaffold in combination with the rest of the claim limitations.

Regarding claim 18, the prior art fails to teach or fairly suggest a method for manufacturing at least a part of a timepiece wherein a plurality of flat layers are assembled together to form the flat multilayer structure followed by deploying the multilayer structure including the plurality of flat layers in a direction normal to the assembled flat layers in combination with the rest of the claim limitations.  As argued by the Applicant in response filed 05/10/2022 (Remarks, page 5), the art of record of Machida at best may be teaching the deployment step but does not teach a plurality of layers that forms the multilayer structure being deployed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        06/02/2022